                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

FARM LABOR ORGANIZING
COMMITTEE ET AL.,

         Plaintiffs,                                Case No.: 1:17-cv-01037

v.

JOSHUA STEIN,

         Defendant,

         and

NORTH CAROLINA FARM BUREAU
FEDERATION, INC.,

         Proposed Defendant-Intervenor.

 OBJECTION TO MEMORANDUM OPINION AND RECOMMENDATION BY
       NORTH CAROLINA FARM BUREAU FEDERATION, INC.

         Proposed Intervenor North Carolina Farm Bureau Federation, Inc. (“NC Farm

Bureau”) files this Objection to the Memorandum Opinion and Recommendation by

United States Magistrate Judge Patrick Auld (the “Magistrate Judge”) (D.E. 75)

(hereinafter the “Recommendation”), pursuant to Federal Rule 72(b) and Local Civil

Rule 72.4. NC Farm Bureau has a right to intervene in this matter pursuant to Federal

Rule 24(a), and even without such a right, should be permitted to intervene under Rule

24(b).      Accordingly, NC Farm Bureau objects to the Magistrate Judge’s findings

regarding NC Farm Bureau’s Motion to Reconsider (D.E. 64) and his recommendation




                                          1
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 1 of 22
that said motion be denied (D.E. 75). For reasons stated below, this Honorable Court

should grant NC Farm Bureau’s Motion to Reconsider.

                                       SUMMARY

         Plaintiffs accuse NC Farm Bureau, by name, of instigating the passage of Section

20.5 of the North Carolina Farm Act of 2017 (hereinafter “Section 20.5”) as part of a

“backlash” against Plaintiffs and in order to “effectuate invidious discrimination based on

race.” (D.E. 1; D.E. 31 ¶¶ 107-116 (incorporating ¶¶ 63, 64, 73, and 76).) NC Farm

Bureau is the only organization so named. Consistent with these serious allegations,

Plaintiffs admit NC Farm Bureau has a “very personal” interest in this case and that the

case will affect “what Farm Bureau members do for a living.” (A true and accurate copy

of the transcript of the hearing on NC Farm Bureau’s Motion for Reconsideration is

attached hereto as “Exhibit A.”) (Ex. A 62:23.) Plaintiffs further admit that NC Farm

Bureau has “relevant information” about their racial discrimination claims and that they

will target NC Farm Bureau with discovery. (Ex. A 56:13-57:14.)

         Meanwhile, the only defendant in the case, Defendant Joshua Stein in his official

capacity as Attorney General of North Carolina, agrees that NC Farm Bureau has an

interest in the case (Ex. A 45:13-46:11), does not object to NC Farm Bureau’s

intervention (Ex. A 38:16-22), and has twice confirmed that NC Farm Bureau’s

intervention would not “affect [its] ability to defend the lawsuit” (Ex. A 34:19-21; 38:23-

25). Moreover, during the pendency of this case, the North Carolina Attorney General’s

Office, acting on behalf of the of the North Carolina Department of Justice (“NC DOJ”),




                                            -2-
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 2 of 22
published a statement praising unions and boasting that Defendant Stein was “fighting in

the courts” for union rights—a position completely adverse to NC Farm Bureau’s interest

in protecting North Carolina farmers from the threats posed by this union lawsuit.

Moreover, according to Plaintiffs and the Court, Section 20.5 empowers Defendant Stein

to criminally prosecute NC Farm Bureau members that violate the Farm Act. (D.E. 62;

D.E. 56 pp. 23-25; D.E. 49 pp. 6-11.)

         For its part, NC Farm Bureau is the only entity that has sought intervention during

the eighteen (18) months this litigation has been pending. (See D.E. 1.) It pledged to

take a measured approach to this litigation and has repeatedly invited the court to exercise

its discretion to limit the scope of its intervention and/or discovery in order to mitigate

the risk that NC Farm Bureau’s intervention would unreasonably complicate this case.

(Ex. A 18:16; 19:18; 21:22; D.E. 59 p. 19.) Further, allowing NC Farm Bureau’s

intervention would help level the playing field for defendants (nine lawyers attended the

hearing on reconsideration on behalf of Plaintiffs), and would contribute to the lawsuit

two essential perspectives it presently lacks. NC Farm Bureau would be the only party to

the suit with, according to Plaintiffs, first-hand knowledge of the origins of Section 20.5.

It would also be the only party that could represent the perspective of North Carolina

farmers, members of a highly specialized industry. Indeed, the only evidence in the

record to date from an actual North Carolina farmer came from NC Farm Bureau. (D.E.

22-1.)




                                             -3-
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 3 of 22
              Finally, under very similar circumstances, this Court recently allowed NC Farm

     Bureau’s intervention to defend the constitutionality of a statute in a case where

     Defendant Stein is already a defendant. People for the Ethical Treatment of Animals,

     Inc. et al. v. Josh Stein in his official capacity as Attorney General of North Carolina et

     al., No. 1:16-cv-25-TDS-JEP (M.D.N.C., May 14, 2019) (Memorandum Order). (A true

     and accurate copy of the memorandum order is attached hereto as “Exhibit B.”)

              Against this factual and legal backdrop, the Magistrate Judge persists in

     recommending denial of NC Farm Bureau’s Motion for Reconsideration. With all due

     respect to the Magistrate Judge, this Court should reject that recommendation. For the

     reasons that follow, and those already submitted, NC Farm Bureau has a right to

     intervene in this case, and, alternatively, this Court should permit its intervention.

                               ARGUMENT AND AUTHORITIES

I.       North Carolina Farm Bureau Objects to the Magistrate’s Application of Stuart
         v. Huff’s Presumption of Adequacy and Strong Showing Requirement.

              In evaluating NC Farm Bureau’s Motion for Reconsideration, the Magistrate

     Judge misapplies the mandatory intervention standard. (See D.E. 75 pp. 19-28.) Relying

     on the rationale of Stuart v. Huff, he applies a presumption that Defendant Stein can

     adequately represent NC Farm Bureau’s interests and requires NC Farm Bureau to

     “mount a strong showing of inadequacy.” (D.E. 75 p. 22 (citing Stuart v. Huff, 706 F.3d

     345 (4th Cir. 2013)).) New evidence offered by NC Farm Bureau and testimony elicited

     by the Court at its hearing on the Motion for Reconsideration establishes that the facts

     and rationale upon which Stuart’s holding was based are inapplicable in this case.


                                                  -4-
     PD.26254135.3

            Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 4 of 22
Despite this new evidence, the Magistrate Judge applies Stuart’s higher burden merely

because both NC Farm Bureau and Defendant Stein want to win this case. (D.E. 75 p. 22

(automatically applying the heightened standard of Stuart because both NC Farm Bureau

and Defendant Stein want Section 20.5 to be upheld).) With all due respect, this is an

erroneous application of Stuart.

                The rationales of Stuart v. Huff are inapplicable in this case.

         NC Farm Bureau’s prior showings (D.E. 21, 22, 43, and 59), combined with the

new evidence tendered by NC Farm Bureau (D.E. 65 pp. 5-6) and the testimony elicited

by the Magistrate Judge, confirm that the rationales upon which Stuart was decided are

inapplicable in this case. (D.E. 65 pp. 8, 10; Ex. A.) The Fourth Circuit’s opinion in

Stuart was based on the rationales that the proposed intervenors in that case, comprised of

three separate groups with separate interests, would “greatly complicate the government’s

job,” and allowing their intervention would “open the door” to a “deluge of intervenors”

or a “complicating host of intervening parties.” Stuart, 706 F.3d at 351, 353. Indeed, the

Fourth Circuit twice emphasized in Stuart that “the business of government could hardly

be conducted if, in matters of litigation, individual citizens could usually or always

intervene and assert individual points of view.” 706 F.3d at 349, 351 (quoting 6 Moore’s

Federal Practice § 24.03(4)(a)(iv)(A) (3d ed. 2011)).             Therefore, the heightened

intervention standard in Stuart is intended to protect government defendants representing

the public interest from being derailed by multiple intervenors pursuing disparate points

of view.




                                                -5-
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 5 of 22
         The government defendant in this case, Defendant Stein, is in the best position to

know whether NC Farm Bureau’s intervention would “greatly complicate” its defense.

Yet throughout eighteen (18) months of litigation over NC Farm Bureau’s proposed

intervention, Defendant Stein has not once objected to its intervention.                               Further, in

response to questioning by the Magistrate Judge at the hearing on NC Farm Bureau’s

Motion for Reconsideration, counsel for the government defendant twice confirmed that

NC Farm Bureau’s intervention would not “affect [its] ability to defend the lawsuit” (Ex.

A 34:19-20; 38:23-24), and he indicated that the government has been and will continue

to cooperate with NC Farm Bureau in the defense of Section 20.5. (See Ex. A 45:13-

46:11.) Thus, despite Plaintiffs’ attempts to invoke Stuart on the government defendant’s

behalf, it is not applicable in this case because the government defendant’s conduct and

testimony confirms that NC Farm Bureau will not “greatly complicate” its defense.1

         The Stuart opinion was also based on the threat that allowing the proposed

intervenors would open the floodgates to a “deluge of intervenors.” In Stuart there was

such a threat because the case dealt with a high-profile “hot button” issue and the

proposed intervenors were comprised of three separate interest groups each with its own

set of interests. Stuart, 706 F.3d at 348, 350 (“Adding three groups of intervenors would

necessarily complicate the discovery process and consume additional resources of the
1
    Similarly, the Court can mitigate any risk that the proposed intervention will “greatly complicate” the litigation
    by exercising its inherent authority under Rule 16 to control the scope of intervention, discovery, and
    scheduling in this case. Fed. R. Civ. P. 16; see also Ex. B, People for the Ethical Treatment of Animals, Inc. et
    al. v. Josh Stein in his official capacity as Attorney General of North Carolina et al., No. 1:16-cv-25-TDS-JEP
    (M.D.N.C., May 14, 2019) (Memorandum Order) (noting, in granting intervention that “in order to hold
    [proposed intervenor] to its commitment to a minimal discovery burden, the court will authorize the Magistrate
    Judge overseeing discovery to impose reasonable limits on discovery of and by the [proposed intervenor], if
    deemed appropriate.”).



                                                        -6-
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 6 of 22
court and the parties.”). There is no such risk in this case. In the eighteen (18) months

this case has been pending, NC Farm Bureau is the only entity that has sought

intervention. Indeed, North Carolina farmers look to NC Farm Bureau to defend their

interests and thus do not see a need to intervene precisely because NC Farm Bureau is

already doing so. Thus, there is no risk that allowing NC Farm Bureau’s intervention

would create a deluge of proposed intervenors in this case and, accordingly, Stuart’s

second rationale is also inapplicable.

         Finally, Stuart is factually distinguishable from this case in ways that render it

inapplicable. First, Stuart involved over twenty parties and allowing the intervention of

three groups of intervenors would have pushed that number to thirty. In this case,

Plaintiff initially named two defendants and after amending the complaint there remains

only one. Thus, allowing NC Farm Bureau’s intervention would not add a substantial

number of parties to an already crowded case like in Stuart. Additionally, the intervenors

in Stuart sought intervention at a later stage of litigation, they were not named in the

lawsuit, and the government defendant in Stuart had “vigorously pressed the state’s

important interests” underpinning the legislation, Stuart, 706 F.3d at 351, whereas in this

case the government has relied solely on procedural arguments. (See D.E. 56 p. 61 n. 25;

D.E. 62.)2

                NC Farm Bureau and Defendant Stein Do Not Share the Same Ultimate
                Objective.

2
    In opposing the preliminary injunction in Stuart, the NC DOJ argued the merits of plaintiffs’ constitutional
    claims, the appropriate standard to apply in evaluation, and North Carolina’s specific interests in advancing the
    relevant legislation. See Stuart v. Huff, 834 F. Supp. 2d 424, 430-33 (M.D.N.C. 2011).



                                                       -7-
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 7 of 22
         NC Farm Bureau’s ultimate objective in this case is the protection of North

Carolina farmers from the threats this lawsuit poses to their livelihoods. (See D.E. 22 pp.

15-16, 18-19 (noting that this litigation raises “pocketbook issues” for NC Farm Bureau

members); D.E. 22-1 ¶¶ 10-12; D.E. 43 p. 2; D.E. 59 pp. 2, 5; Ex. A p. 62:23-25 (wherein

Plaintiffs admit that the outcome of this lawsuit will affect, “what Farm Bureau members

do for a living”).)    Specifically, if Plaintiffs succeed in dismantling Section 20.5’s

protections for North Carolina farmers, NC Farm Bureau members will suffer

administrative and financial burdens and repeated union lawsuits intended to bully them

into collective bargaining agreements. (D.E. 22 at 15-16.) Moreover, Plaintiffs have

made clear that their litigation strategy will involve proving, including by propounding

discovery requests on NC Farm Bureau, that Section 20.5 is a “racist” law and that NC

Farm Bureau and others proposed Section 20.5 to racially discriminate against Plaintiffs.

(See Ex. A 12:19; 47:7; 54:23-56:24.)

         Distinct from NC Farm Bureau’s ultimate objective, Defendant Stein’s ultimate

objective is merely to fulfil his duty to defend against the lawsuit. (Ex. A 36:11-12

(“[O]ur office is focused on defending the laws that are at issue.”).)   This objective stops

short of protecting North Carolina farmers, and is fulfilled merely by tendering a

competent legal defense of the constitutionality of Section 20.5.         Defendant Stein’s

litigation of the preliminary injunction demonstrates the difference between his and NC

Farm Bureau’s ultimate objectives and how he can pursue the former while stopping

short of achieving the latter. While Defendant Stein’s ultimate objective is arguably still



                                            -8-
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 8 of 22
served in spite of his decision not to object to the Magistrate Judge’s recommendation

that this Court grant Plaintiffs’ motion to preliminarily enjoin Section 20.5, thereby

waiving his right to appeal the granting of the preliminary injunction motion, such a

decision is directly contradictory to NC Farm Bureau’s ultimate objective. Indeed, this

decision cemented that, beginning eight (8) months ago and continuing for the

foreseeable future, Section 20.5 will not be enforced to protect North Carolina farmers.

(D.E. 62.)

         Additionally, pursuit of Defendant Stein’s objective does not require him to

defend NC Farm Bureau or its members from Plaintiffs’ allegations of racism or

discrimination.3        The Magistrate Judge termed these allegations as potentially

“background” and Defendant Stein’s counsel even acknowledged that defense of these

was not necessary to defend the constitutionality of Section 20.5. (Ex. A 13:19-23; 37:1-

4.) But such a defense is necessary to serve NC Farm Bureau’s ultimate objective—the

protection of North Carolina farmers.                 Thus, even if Defendant Stein succeeds in

providing a defense to this lawsuit, NC Farm Bureau and its members can still be

harmed.

         The Magistrate Judge concludes that the NC DOJ’s statement praising unions and

boasting that Defendant Stein is “fighting in the courts” for union rights, made while this

case was pending, is not in conflict with Defendant Stein’s duty to defend the

constitutionality of Section 20.5 and is not relevant.                    This conclusion is incorrect.

3
    Nor would it require Defendant Stein to defend against Plaintiffs’ accusations of misconduct by NC Farm
    Bureau members, such as violating the human rights of farm workers. (See D.E. 31 ¶¶ 19, 23, 59-60.)



                                                      -9-
PD.26254135.3

       Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 9 of 22
      Because of its source, the statement can limit or influence Defendant Stein’s counsel’s

      ability to defend Section 20.5. (D.E. 65 pp. 8-12; Ex. A 27:7-28:20.) Further, the

      statement is completely at odds with NC Farm Bureau’s ultimate objective, which

      requires far more than a mere competent legal defense. Indeed, it would be impossible

      for Defendant Stein to protect North Carolina farmers from all of the threats posed by this

      union lawsuit, while simultaneously upholding his agency’s claim that he is fighting in

      the courts for unions.

II.       Even if Stuart v. Huff Does Apply, the Magistrate Judge Misapplied Its Holding.

                      The Magistrate Judge Erred in Requiring Farm Bureau to
                      Demonstrate a “Concrete Harm.”

               The Magistrate Judge based his denial of NC Farm Bureau’s motion for

      reconsideration regarding its motion for mandatory intervention on a finding that “Farm

      Bureau has not identified any concrete harm to the governmental defense of the Farm Act

      that Stein’s tweets … have caused or will cause.” (D.E. 75 p. 24 (emphasis added).)

      However, contrary to the Magistrate Judge’s statement, a proposed-intervenor is not

      required to show “concrete harm,” let alone any harm, in order to demonstrate adversity

      of interest.    Rather, intervention under Rule 24(a)(2) is proper if “the movant can

      demonstrate ‘(1) an interest in the subject matter of the action; (2) that the protection of

      this interest would be impaired because of the action; and (3) that the applicant's interest

      is not adequately represented by existing parties to the litigation.’” Stuart, 706 F.3d at

      349 (quoting Teague v. Baker, 931 F.2d 259, 260-61 (4th Cir. 1991)). There is no

      requirement for a proposed intervenor to demonstrate concrete harm. See id.



                                                 - 10 -
      PD.26254135.3

            Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 10 of 22
         Furthermore, requiring NC Farm Bureau, or any proposed intervenor, to

demonstrate a concrete harm runs contrary to a core requirement of intervention:

timeliness. Fed. R. Civ. P. 24(a) (“On timely motion, the court must permit anyone to

intervene who: …”). While a proposed intervenor must demonstrate more than a mere

speculation of harm, requiring NC Farm Bureau to demonstrate a concrete harm places

NC Farm Bureau in an impossible position. If NC Farm Bureau sits idly by and waits for

litigation to progress to a point where concrete harm has manifested before filing a

motion to intervene, NC Farm Bureau’s motion would almost certainly be untimely.

However, if NC Farm Bureau moves to intervene in a timely manner, litigation may not

have progressed to a point where concrete harm has manifested. Thus, the requirement of

concrete harm required by the Magistrate Judge is at odds with the plain language and

spirit of Rule 24(a).4

                NC Farm Bureau Has Shown Sufficient Harm Caused by Its Adversity of
                Interest With NC DOJ to Warrant Intervention.

         In recommending denial of NC Farm Bureau’s motion to reconsider the denial of

its motion to intervene, the Magistrate Judge states that “[t]he mere fact that [the

Attorney General] expressed support for, and advocated in other, unrelated matters on

behalf of, a segment of the North Carolina population that shares some characteristics

with Plaintiffs cannot, by itself, create a ‘strong showing’ of adverse interests necessary

for intervention of right.” (D.E. 75 p. 23.) However, NC Farm Bureau has done more


4
    That said, although no showing of concrete harm is required for mandatory intervention, NC Farm Bureau has
    suffered concrete harm in that the preliminary injunction was allowed to take effect without objection or appeal.



                                                      - 11 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 11 of 22
than merely show Defendant Stein’s preference for one group of citizens over another. It

has shown the NC DOJ’s express preference for union rights combined with litigation

decisions beneficial to the Plaintiffs, a union and union members.

         At its core, Section 20.5 was designed to protect North Carolina farmers from

abusive union litigation and the administrative and financial burdens of collecting and

remitting union dues.          (See D.E. 31 ¶ 74-75 (quoting Section 20.5 bill sponsor as

intending to protect North Carolina farmers from union practices he deemed

“harassment” and “predatory”); D.E. 22 p. 1; D.E. 22-1.) This union lawsuit threatens

these urgently needed protections and, as stated previously, NC Farm Bureau’s ultimate

objective in this case is to protect North Carolina farmers from this threat.

         Defendant Stein’s decisions not to offer any evidence at the preliminary injunction

stage and instead rely upon pure legal arguments and, most significantly, not to object to

the Magistrate Judge’s recommendation of a grant of a preliminary injunction, which

waived the NC DOJ’s right to appeal the grant of the preliminary injunction was contrary

to this ultimate objective. As a result, Section 20.5’s protections for North Carolina

farmers are currently not being enforced by NC DOJ, and will not be during the entire

pendency of this litigation. This exposes NC Farm Bureau members to the continued

harassment and predatory behavior that originally spurred the passage of Section 20.5.5

         In contrast to Stuart v. Huff, the NC DOJ’s decision to not object to the Magistrate

Judge’s recommendation to grant the preliminary injunction is more than a mere tactical


5
    Section 20.5 was also passed as a means to strengthen North Carolina’s right to work policy.



                                                      - 12 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 12 of 22
decision. In Stuart v. Huff, the trial court enjoined the enforcement of a provision that

required a physician or technician to provide a real-time ultrasound and explain what the

ultrasound was depicting. Stuart, 706 F.3d at 348. However, the trial court left in place

the remainder of the law, which included other informed consent provisions and

authorized civil remedies against those who violated the law. Id. Therefore, numerous

protections for pro-life medical practitioners and advocates remained in effect. Here,

government enforcement of the entirety of Section 20.5 was enjoined. (D.E. 56, D.E.

62.) Thus, in contrast to the preliminary injunction in Stuart v. Huff, the preliminary

injunction in this matter stripped the intended beneficiaries of Section 20.5 of certain

protections and exposed them to the harassment and predatory behavior Section 20.5 was

designed to prevent by prohibiting the NC DOJ from enforcing Section 20.5. In this

context, the failure to object to the Magistrate Judge’s recommendation to grant the

preliminary injunction and the corresponding waiver of the right to appeal the

preliminary injunction is more than a mere tactical decision. It is contrary to NC Farm

Bureau’s ultimate objective and reveals an adversity of interest between NC Farm Bureau

and Defendant Stein.     Thus, NC Farm Bureau is not relying on mere speculation

concerning the influence that NC DOJ’s articulated support of union rights may have on

this litigation. Rather, NC Farm Bureau has articulated specific and concrete harm (to the

extent a showing of concrete harm is required) that has come to its members as a result of

the differing interests possessed by the NC DOJ and NC Farm Bureau.




                                          - 13 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 13 of 22
                The Magistrate Judge Erred By Conflating Official Statements Of The NC
                DOJ With Personal Statements Of Josh Stein.

         The Magistrate Judge seeks to dismiss the significance of the North Carolina

Attorney General’s Office’s tweet, made during this litigation on behalf of the NC DOJ,

by pointing to pro-farmer statements made by Mr. Stein in his personal capacity while

campaigning for Attorney General. (D.E. 75 p. 26.) However, NC Farm Bureau has

always argued that the significance of the tweet was that it was an official statement of

the North Carolina Attorney General’s Office, repeating a statement Defendant Stein

made in his official capacity as Attorney General.6 (D.E. 65 pp. 5-6; Ex. A 27:7-28-20.)

Thus, any personal statement he made years ago on the campaign trail, before he led the

NC DOJ, is irrelevant because such statements carry no authority and cannot limit or bind

the actions of the NC DOJ.

         Additionally, the Magistrate Judge’s reasoning that “by declining to respond to the

Reconsideration Motion even though [the Attorney General] ‘was bothered by’ [the

Reconsideration Motion’s] assertions, the NC DOJ demonstrated that [the Attorney

General’s] personal preferences do not control this litigation” is premised, respectfully,

on a misconstruction of NC Farm Bureau’s argument. (D.E. p. 26.) NC Farm Bureau

has never argued that Defendant Stein’s personal preferences may dictate specific

maneuverings in this ligation. Rather, NC Farm Bureau has argued, that the official


6
    The Magistrate Judge fails to recognize that there were three statements. During a speech made in his official
    capacity as Attorney General of North Carolina, Defendant Stein praised unions and boasted he was “fighting in
    the courts” for union rights. He then repeated the statement by publishing it on his personal Twitter account and
    the North Carolina Department of Justice chose to publish it on the North Carolina Attorney General’s Office’s
    official Twitter account. The last two statements included no context and their audience was the general public.



                                                      - 14 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 14 of 22
statement by the North Carolina Attorney General’s Office demonstrates an interest that

is in direct conflict with NC Farm Bureau’s interests. And as further evidence of the

adversity of interest between NC Farm Bureau and Defendant Stein, Defendant Stein has

failed to take actions in this litigation that would have protected the interests of North

Carolina farmers. (D.E. 65 p. 8.) Accordingly, any statements made by Defendant Stein

in any prior or current capacity other than his capacity as the Attorney General are

irrelevant.

                NC Farm Bureau Has Not Conceded That NC Farm Bureau and NC DOJ
                Share the Same Interest.

         The Magistrate Judge states that “[n]otably, the Farm Bureau has also conceded

both the capability of Stein and his NC DOJ counsel to defend the Farm Act and a lack of

concern about their motivations.” (D.E. 75 p. 22.) However, with all due respect to the

Magistrate Judge, the above quote is out of context. The full is quote is as follows:

                  Your Honor, we have no reason to believe that the Attorney
                  General’s office wouldn’t – wouldn’t take our call. And we
                  have no concerns with their abilities or their motivations.
                  That’s not really it at all.

                  But given the policy position announced on behalf of the
                  North Carolina Department of Justice, that may limit the
                  Attorney General’s office going forward.

                  If they have a tough choice to make a close call to make in
                  discovery about whether to pull a punch, they may be
                  influenced by the fact that they’ve previously articulated a
                  priority or a preference for fighting for union rights in a way
                  that we are not.

                  We don’t think the official pronouncement is untoward. Um,
                  and we’re not interested in things that the Attorney General



                                              - 15 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 15 of 22
                          said in his personal capacity as candidate, or Mr. Stein. It’s
                          not about that.

                          But the North Carolina Department of Justice has articulated
                          this priority. And having done so, that’s going to be a – that
                          could be a cause for hesitation. It could [affect] the way that
                          they make decisions going forward.

                          And so they’re – and that may cause a diversion in the way
                          we conduct this litigation. And, again, not in a way that’s
                          gonna blow this thing up and make it out of control.

                          But just in a way that ensures that farmers have someone at
                          the table whose sole interest is the protection of these
                          protections in the act, and then in responding to whatever
                          further inflammatory things come from plaintiffs’ side. And -
                          - and that’s something that only we can do, Your Honor.

       (Ex. A 27:7-28-20.) Taking the operative quote in its full context, NC Farm Bureau has

       not conceded that NC DOJ’s motivations align with NC Farm Bureau. To the contrary,

       counsel for NC Farm Bureau has taken great lengths to explain how an articulation of a

       policy preference by the North Carolina Attorney General’s Office on behalf of the NC

       DOJ may impact this litigation, in addition to the reasons articulated in NC Farm

       Bureau’s Memorandum of Law in Support of its Motion to Intervene. (D.E. 65.)

III.       Permissive Intervention

                       The Magistrate Judge Failed to Consider Plaintiffs’ Admissions That NC
                       Farm Bureau Will Be The Target of Discovery.

                The Magistrate Judge failed to adequately consider admissions elicited from

       Plaintiffs regarding the upcoming role of NC Farm Bureau in discovery. In response to

       examination by the Magistrate Judge, Plaintiffs admitted as follows:

                          …. Um, Your Honor, the Farm Bureau was mentioned by one
                          of the sponsors of the bill.


                                                      - 16 -
       PD.26254135.3

             Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 16 of 22
                  Um, certainly, ah, they may have documentation that could be
                  relevant to some of these equal protection claims.

                  If we get to the point, for example, of conducting discovery
                  on some of these equal protection claims having to do with
                  race and national origin discrimination, it is conceivable that
                  we would seek documents from -- directly from the Farm
                  Bureau related to their communications about the bill.

(Ex. A 56:13-24.)

         When determining whether to grant permissive intervention, a “court must

consider whether the intervention will unduly delay or prejudice the adjudication of the

original parties’ rights.” Fed. R. Civ. P. 24(b)(3). In engaging in this analysis, the

Magistrate Judge did not give any credence to the fact that, because NC Farm Bureau is

already a de facto party to this litigation by virtue of being singled out in both complaints

and the likely target of discovery by Plaintiffs, its intervention would result in a minimal

impact on the litigation.

                The Magistrate Judge Incorrectly Relied on NC Farm Bureau’s Proposed
                Answer In Determining That NC Farm Bureau’s Intervention Would
                Unduly Prejudice the Current Litigation.

         The Magistrate Judge found that NC Farm Bureau’s intervention would cause

unnecessary delay and complication because “[NC] Farm Bureau’s Answer denied many

more allegations than Stein’s answer did.” (D.E. 75 p. 31.) The Magistrate Judge

specifically points to six (6) denials, out of one hundred and twenty-seven (127)

paragraphs, to define NC Farm Bureau’s “litigation approach,” which he concludes will

present an “issue.” (D.E. 75 p. 31.) He concludes these denials were of “seemingly

uncontroversial” issues and are indicative of a litigation approach that will result in undue



                                              - 17 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 17 of 22
delay. This conclusion is improper because it presumes Plaintiffs’ allegations have been

proven true. They have not. No discovery has occurred and no findings of fact have

been entered. The Magistrate Judge also affords weight to the fact that NC Farm Bureau

denied these six allegations while Defendant Stein admitted them. This conclusion was

based in part on the same faulty presumption that the subject six (6) paragraphs were

proven true, and it fails to account for the possibility that the difference in NC Farm

Bureau’s answers could be the result of its knowledge of farming, a specialized industry,

and/or its divergent interests and objectives.

         Furthermore, many of the specific facts that the Magistrate Judge faults NC Farm

Bureau for failing to admit are facts that Plaintiffs themselves have argued are merely

“background” facts “pled … to provide context for the Court ….” (D.E. 38 p. 6.) Denial

of background facts should not form a basis to conclude that NC Farm Bureau will

engage in incalcitrant litigation tactics because such facts are not relevant to the core

cause of action brought by Plaintiffs and likely won’t be the subject of discovery.7

                                              CONCLUSION

         For the foregoing reasons, NC Farm Bureau objects to the Recommendation.




7
    Even if Plaintiffs do decide to make these background facts the subject of discovery, there is no real risk that
    discovery on those issues will spiral out of control because this Court is empowered with broad discretion over
    the management of this case and the scope of intervention.



                                                      - 18 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 18 of 22
         Respectfully submitted this the 31st day of May 2019.

                                          PHELPS DUNBAR LLP


                                          /s/ Nathan A. Huff          .
                                          Nathan A. Huff
                                          N.C. Bar No.: 40626
                                          GlenLake One
                                          4140 ParkLake Avenue
                                          Suite 100
                                          Raleigh, North Carolina 27612
                                          Telephone: 919-789-5300
                                          Telecopier: 919-789-5301
                                          nathan.huff@phelps.com
                                          Attorney for North Carolina Farm Bureau
                                          Federation, Inc.




                                           - 19 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 19 of 22
                                 CERTIFICATE OF SERVICE

         I certify that on May 31, 2019, I electronically transmitted the foregoing document to the

Clerk’s Office using the CM/ECF system for filing and transmittal of Notice of Electronic filing

to the following CM/ECF registrants:

         Carol Brooke
         North Carolina Justice & Community Development Center
         POB 28068
         Raleigh, NC 27611
         Email: Carol@Ncjustice.Org

         Clermont Fraser Ripley
         North Carolina Justice Center
         POB 28068
         Raleigh, NC 27611-8068

         Julia M. Solorzano
         Southern Poverty Law Center
         150 East Ponce De Leon Ave.
         Suite 340
         Atlanta, GA 30030

         Meredith B. Stewart
         Southern Poverty Law Center
         1055 St. Charles Ave., Ste. 505
         New Orleans, LA 70130

         Robert James Willis
         Law Offices Of Robert J. Willis
         P.O. Box 1269
         Raleigh, NC 27602-1269

         Kristi L. Graunke
         Southern Poverty Law Center
         150 East Ponce De Leon Avenue, Suite 340
         Decatur, GA 30030

         Emily E. Seawell
         Southern Coalition For Social Justice
         1415 W. Hwy. 54, Ste. 101
         Durham, NC 27707
         336-740-4780



                                                 - 20 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 20 of 22
         Email: Eseawell@Acluofnc.Org
         Attorneys For Plaintiffs


         Matthew T. Tulchin
         N. C. Dept. Of Justice
         POB 629
         Raleigh, NC 27602-0629
         Attorneys For Joshua Stein




                                        PHELPS DUNBAR LLP


                                        /s/ Nathan A. Huff          .
                                        Nathan A. Huff
                                        N.C. Bar No.: 40626
                                        GlenLake One
                                        4140 ParkLake Avenue
                                        Suite 100
                                        Raleigh, North Carolina 27612
                                        Telephone: 919-789-5300
                                        Telecopier: 919-789-5301
                                        nathan.huff@phelps.com
                                        Attorney for North Carolina     Farm   Bureau
                                        Federation, Inc.




                                        - 21 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 21 of 22
                            CERTIFICATE OF WORD COUNT

As required by Local Rule of Civil Procedure 7.3(d)(1), I certify that the document contains
4,895 words, excluding the parts of the document that are exempted by Local Rule of Civil
Procedure 7.3(d)(1)

                                             PHELPS DUNBAR LLP


                                             /s/ Nathan A. Huff          .
                                             Nathan A. Huff
                                             N.C. Bar No.: 40626
                                             GlenLake One
                                             4140 ParkLake Avenue
                                             Suite 100
                                             Raleigh, North Carolina 27612
                                             Telephone: 919-789-5300
                                             Telecopier: 919-789-5301
                                             nathan.huff@phelps.com
                                             Attorney for North Carolina          Farm    Bureau
                                             Federation, Inc.




                                              - 22 -
PD.26254135.3

      Case 1:17-cv-01037-LCB-LPA Document 77 Filed 05/31/19 Page 22 of 22
